Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the application filed on06/04/2019. 
Claims 1-20 are currently pending and have been examined.
The IDS received on 06/10/2019 has been considered by the examiner. Claims 1-20 are presented for examination. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by US 2019/0087731 A1” (Hull).
Regarding Claim 1: A computer-implemented method for determining customer identifiers (IDs) from bank statements provided as computer-readable electronic documents, the method being executed by one or more processors and comprising: 
receiving a first bank statement at a hybrid pipeline comprising a set of lookup tables and a deep learning (DL) model that can each be used to determine customer IDs from bank statements; providing a first key based on data associated with the first bank statement (at least see Hull Abstract; Figs. 10-13; [0003] and [0021]); and 
determining that the first key is included in a first lookup table of the set of lookup tables, and in response: identifying a first set of customer IDs from the first lookup table, the first set of customer IDs comprising one or more customer IDs, and outputting the first set of customer IDs to computer-executable software that matches the first bank statement to one or more electronic documents at least partially based on the first set of customer IDs (at least see Hull Abstract; Fig. 9; [0068]-[0081]).
Regarding Claim 2: The method of claim 1, wherein the first key is compared to values of the first lookup table in response to determining that a value of the first key is valid (at least see Hull [0073]).
Regarding Claim 3:  The method of claim 1, wherein the first key comprises a payment advice account (PAA) value, and the first lookup table comprises a PAA lookup table that records PAA value and set of customer IDs pairs (at least see Hull Abstract; Fig.2; [0073]).
Regarding Claim 4: The method of claim 1, further comprising: receiving a second bank statement at the hybrid pipeline; providing a second key based on data associated with the second bank statement; and determining that the second key is included in a second lookup table of the set of lookup tables, and in response: identifying a second set of customer IDs from the second lookup table, the second set of customer IDs comprising one or more customer IDs, and outputting the second set of customer IDs to the computer-executable software that matches the second bank statement to one or more electronic documents at least partially based on the second set of customer IDs (at least see Hull [0062]).
Regarding Claim 5: The method of claim 1, wherein the second key is provided in response to determining that a key that is provided based on data associated with the second bank statement is one of invalid and absent from the first lookup table (at least see Hull Abstract; [0026]).
Regarding Claim 6: The method of claim 1, further comprising: receiving a second bank statement at the hybrid pipeline; processing a memoline of the second bank statement using the DL model to provide a second set of customer IDs, the second set of customer IDs comprising one or more customer IDs; and outputting the second set of customer IDs to the computer-executable software that matches the second bank statement to one or more electronic documents at least partially based on the second set of customer IDs (at least see Hull [0056]).
Regarding Claim 7: The method of claim 1, wherein the memoline of the second bank statement is processed by the DL model in response to determining that customer IDs for the second bank statement cannot be determined from any lookup tables in the set of lookup tables (at least see Hull [0064]).
Regarding Claims 8-20: all limitations as recited have been analyzed and rejected with respect to claims 1-7.
Relevant Prior Art
The prior art made of record and not relied upon, which is considered pertinent to applicant's disclosure, are cited in the Notice of Reference Cited form (PT0-892).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M OBAID whose telephone number is (571)270-7121. The examiner can normally be reached Monday-Friday 8:00 A.M to 4:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FATEH M OBAID/            Primary Examiner, Art Unit 3627